Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-4, 6-14, 16-17, 19, 21, 25, 29, and 30 are allowed.  All rejections are withdrawn.  The amendments dated 4-9-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11 and 17.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method of mitigating irritants during travel in a vehicle, the method comprising:

communicating vehicle data to a remote server, the vehicle data including at least location data of the vehicle and data regarding window and vent status within the vehicle;

when it is determined, by the remote server and based at least on the location data of the vehicle and the data regarding window and vent status within the vehicle, that the vehicle is approaching a location where an airborne irritant is likely to be present and that at least one of the windows or vents within the vehicle is open:

receiving, from the remote server, a notification advising that the vehicle is approaching the location where the airborne irritant is likely to be present external to the vehicle;

in response to receiving the notification, determining an updated window and vent status within the vehicle;

when it is determined, based at least on the updated window and vent status within the vehicle, that at least one of the windows or vents within the vehicle is open, automatically causing an irritant mitigation action within the vehicle; and

when it is determined, based at least on the updated window and vent status within the vehicle, that all windows and vents in the vehicle are closed, outputting a notification signaling presence of the airborne irritant; and

when it is determined, by the remote server and based at least on the location data of the

vehicle and the data regarding window and vent status within the vehicle, that the vehicle is

approaching a location wherein an airborne irritant is likely to be present and that all windows

and vents within the vehicle are closed, sending a notification to the vehicle causing the vehicle to take a lower level mitigation action”.
	The closest prior art is cited by the applicant on 2-10-2021. International Patent Pub. No.: WO 2007/0064269 Al to Hagberg that was filed in 12-1-2005 which is prior to the effective filing date of 10-2-18.
	
	Hagberg discloses where a hazardous gas cloud is provided to the truck to control the air Intake from an alert system 400.  A control signal can detect that the vehicle intake is open and send a signal to close window and vents.
	Hagbeg is silent as to “…when it is determined, by the remote server and based at least on the location data of the vehicle and the data regarding window and vent status within the vehicle, that the vehicle is approaching a location wherein an airborne irritant is likely to be present and that ALL windows and vents within the vehicle are closed, then sending a notification to the vehicle causing the vehicle to take a lower level mitigation action”.
	Instead of opening the windows, a notification from a remote operator can be provided.  See page 6-7.  
	Additionally, if the windows are already closed then no action is taken. See page 23. 

 	Hagbeg is silent as to “.wherein an airborne irritant is likely to be present and that ALL windows and vents within the vehicle are closed, then sending a notification to the vehicle causing the vehicle to take a lower level mitigation action”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668